Citation Nr: 1635771	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before a Veterans Law Judge at a video conference hearing in October 2013.  A hearing transcript has been associated with the record.  The Board notes that the Veterans Law Judge who conducted this October 2013 hearing is no longer available.  The Veteran was informed of this unavailability and offered another hearing before a different Veterans Law Judge in an April 2016 letter and was informed that the Board would assume that he did not want another hearing if he did not respond within 30 days.  The Veteran did not respond to this letter and the Board is therefore assuming that he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015). 

The Board remanded the instant claim in April 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction has substantially complied with the remand orders and no further action is necessary in this regard.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

The Veteran did not provide a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or equivalent.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

While the Veteran has not specifically claimed entitlement to TDIU, in the April 2014 decision, the Board found that, in light of the award of service connection for an acquired psychiatric disorder and a private treatment record, the record reasonably raised the question of whether the Veteran is unemployable due to his service-connected disability, and the issue of entitlement to a TDIU rating was part and parcel of the claim for an acquired psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).   His service connected acquired psychiatric disorder has been rated as 70 percent disabling since July 15, 2010.

The Board's April 2014 remand instructed the RO to provide the appropriate notice to the Veteran in accordance with 38 C.F.R. § 3.159 and send him the appropriate TDIU claim form.  The Veteran was sent the appropriate notice in August 2014, which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  The Veteran did not return this form to VA and did not respond in any way.  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).

The Veteran does not assert that there has been any deficiency in the notice provided to him under the VCAA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

Regarding the duty to assist, the RO has obtained pertinent medical records including the service treatment records, VA treatment records and identified private treatment records.

It is the Veteran's responsibility to present and support a claim for benefits and to cooperate with VA.  See 38 U.S.C.A. § 5107(a); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  The Veterans' Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, 1 Vet. App. at 193.  Accordingly, the Board concludes that TDIU is not warranted under the circumstances of this case. 


ORDER

A TDIU is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


